DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 13-18, and 20-25 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the rare earth element of the first layer” and “the rare earth element of the second layer”. Similarly, claim 18 recites “the second rare earth element of the first layer” and “the second rare earth element of the second layer”. There is insufficient antecedent basis for these limitations because a rare earth element of the first layer, and a rare earth element of the second layer have not been recited in claim 1, and a second rare earth element of the first layer and a second rare earth element of the second layer have not been recited in claim 18. The examiner is left to assume that the first layer and the second layer of the intermediate layer comprises of the another rare earth element oxide and the second rare earth element, which additionally makes claims 1 and 18 not clear in regards to what comprises of the first layer and the second layer of the intermediate layer that comprises of a solid solution. Appropriate correction to claims 1 and 18 are required to overcome this rejection.
Additionally, this rejection applies to all other claims of claims 2-8, 13-17, and 20-25 due to their dependency on claims 1 and 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 14-15, 18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki (JP 2012/181928 A). Hereinafter referred to as Iwasaki.
Regarding claim 1, Iwasaki discloses a cell (“fuel cell 10” [0013]) comprising:
an intermediate layer comprising a solid solution (“intermediate layer 5” [0028]), the solid solution comprising CeO2 (“intermediate layer between a layer, the intermediate layer comprising … Ce. It is characterized by being composed of a CeO-based material)” [0009]
and another rare earth element oxide comprising a rare earth element different from Ce (“containing other rare earth elements other than” [0009]);
 a first electrode layer (6 Fig. 1a, “porous air electrode layer” [0015]), the intermediate layer and
then the first electrode layer being disposed in this order (Fig. 1a – 5 is disposed on 6) on
a surface of one side of a solid electrolyte layer (Fig. 1a – 5, then 6, is disposed on 4,
“dense solid electrolyte layer” [0015]) containing Zr (“made of a ZrO2-based sintered
body” [0016]); and
a second electrode layer (3 Fig. 1a, “porous fuel electrode layer” [0015]) disposed on a surface
on another side opposite the surface of the one side of the solid electrolyte layer (Fig. 1a
– 3 is located on the other side of 4 than where 5 is located),
wherein
the intermediate layer comprises a first layer and a second layer (5a and 5b, respectively, Fig. 1a, “a first intermediate layer 5a and a second intermediate layer 5b” [0037]), the first layer located closer to the solid electrolyte layer than the second layer (Fig. 1a – 5a is located closer to 4 than 5b) and the second layer disposed on the first layer (Fig. 1a – 5b is located on 5a) and located closer to the first electrode layer than the first layer (Fig. 1a – 5b is located on 6), and
a concentration of the rare earth element of the first layer is greater than a concentration
of the rare earth element of the second layer (Tables 1 and 2 where Table 1 lists example compositions of the first layer and Table 2 lists corresponding example compositions of the second layer, and example no. 5 corresponds to a cell with an intermediate layer that comprises a higher other rare earth element concentration in the first layer than the second layer).
Regarding claim 2, Iwasaki discloses all the limitations for the cell according to claim 1 as set forth above, and wherein the first layer is denser than the second layer (Table 1 – example no. 5 lists a lower porosity % than the corresponding porosity % in Table 2)
Regarding claim 3, Iwasaki discloses all the limitations for the cell according to claim 1 as set forth above, and wherein the concentration of the rare earth element of the first layer is from 1.05 times to 3 times a concentration of the rare earth element of the second layer (Tables 1 and 2 where example no. 5 comprises of a other rare earth element concentration in the second layer of 1.667 times that of the first layer).
Regarding claim 4, Iwasaki discloses all the limitations for the cell according to claim 1 as set forth above, and wherein a thickness of the first layer is not less than 1/50 and not greater than 1/2 of a total thickness of the intermediate layer (Tables 1 and 2 – example no. 5 comprises of a total thickness of 6 µm, and the thickness of the first layer listed in Table 1 for example no. 5 is 1/6 of this total thickness, which is between the claimed thickness ratio range).
Regarding claim 6, Iwasaki discloses a cell stack device (“fuel cell stack device 11” [0058]) comprising:
a plurality of cells according to the cell set forth in claim 1 above (“plurality of the fuel cells 10
described” [0058]),
wherein the plurality of cells are electrically connected with each other (“by electrically
connecting” [0058]). 
Regarding claim 7, Iwasaki discloses a module (“fuel cell module 18” [0062]) comprising the cell stack device according to claim 6 as set forth above (“in which the fuel cell stack device 11 is housed” [0062]), wherein
the cell stack device is contained in a housing (“in a housing container” [0062]).
Regarding claim 8, Iwasaki discloses a module housing (“fuel cell device” [0067], Fig. 5) comprising:
the module according to claim 7 as set forth above (“… in which the fuel cell module 18”
[0067]); and
an auxiliary device configured to operate the module (“… and auxiliary equipment for operating
the fuel cell stack device 11 are accommodated” [0067]),
wherein the module and the auxiliary device are contained in an external casing (“exterior case” [0067]).
Regarding claim 14, Iwasaki discloses all the limitations for the cell according to claim 1 as set forth above, and wherein the rare earth element is selected from the list of rare earth elements consisting of: Sm, Y, Yb, Gd, and combinations thereof (Tables 1 and 2 – example no. 5 comprises of another rare earth element of Gd).
Regarding claim 15, Iwasaki discloses all the limitations for the cell according to claim 1 as set forth above, and wherein the solid solution further comprises a third rare earth element comprising a third rare earth element different from both Ce and the rare earth element (“projecting portion 5a1 of the first intermediate layer 5a and the second intermediate layer 5b can be made of different materials. at least one of Sm, Y, Yb, and Gd”, with added italics for emphasis, [0040] such that another rare earth element other than Gd may be incorporated into the intermediate layer).
Regarding claim 18, Iwasaki discloses a cell (“fuel cell 10” [0013]) comprising:
an intermediate layer comprising a solid solution (“intermediate layer 5” [0028]), the solid
solution comprising CeO2 (“intermediate layer between a layer, the intermediate layer
comprising … Ce. It is characterized by being composed of a CeO-based material”
[0009]) and a second rare earth element oxide comprising a second rare earth element
(“containing other rare earth elements other than” [0009]) selected from the list of: Sm,
Y, Yb, Gd, and combinations thereof (Tables 1 and 2 – example no. 5 utilizes Gd);
a first electrode layer (6 Fig. 1a, “porous air electrode layer” [0015]), the intermediate layer and
then the first electrode layer being disposed in this order (Fig. 1a – 5 is disposed on 6) on
a surface of one side of a solid electrolyte layer (Fig. 1a – 5, then 6, is disposed on 4,
“dense solid electrolyte layer” [0015]) containing Zr (“made of a ZrO2-based sintered
body” [0016]); and
a second electrode layer (3 Fig. 1a, “porous fuel electrode layer” [0015]) disposed on a surface
on another side opposite the surface of the one side of the solid electrolyte layer (Fig. 1a
– 3 is located on the other side of 4 than where 5 is located),
wherein
the intermediate layer comprises a first layer and a second layer (5a and 5b, respectively, Fig. 1a,
“a first intermediate layer 5a and a second intermediate layer 5b” [0037]), the first layer
located closer to the solid electrolyte layer than the second layer (Fig. 1a – 5a is located
closer to 4 than 5b) and the second layer disposed on the first layer (Fig. 1a – 5b is
located on 5a) and located closer to the first electrode layer than the first layer (Fig. 1a –
5b is located on 6), and
a concentration of the second rare earth element of the first layer is greater than a concentration
of the second rare earth element of the second layer (Tables 1 and 2 where Table 1 lists
example compositions of the first layer and Table 2 lists corresponding example
compositions of the second layer, and example no. 5 corresponds to a cell with an
intermediate layer that comprises a higher other rare earth element concentration in the
first layer than the second layer).
Regarding claim 20, Iwasaki discloses all the limitations for the cell according to claim 18 as set forth above, and wherein
the solid solution further comprises a third rare earth element oxide comprising a third rare earth element selected from the list of rare earth elements consisting of: Sm, Y, Yb, Gd, and combinations thereof, with the third rare earth element different from both Ce and the second rare earth element (“projecting portion 5a1 of the first intermediate layer 5a and the second intermediate layer 5b can be made of different materials. at least one of Sm, Y, Yb, and Gd”, with added italics for emphasis, [0040] such that another rare earth element other than Gd may be incorporated into the intermediate layer).
Regarding claim 21, Iwasaki discloses all the limitations for the cell according to claim 18 as set forth above, and wherein
the first layer is denser than the second layer (Table 1 – example no. 5 lists a lower porosity % than the corresponding porosity % in Table 2).
Regarding claim 22, Iwasaki discloses all the limitations for the cell according to claim 18 as set forth above, and wherein
the concentration of the second rare earth element of the first layer is from 1.05 times to 3 times a concentration of the second rare earth element of the second layer (Tables 1 and 2 where example no. 5 comprises of a other rare earth element concentration in the second layer of 1.667 times that of the first layer).
Regarding claim 23, Iwasaki discloses all the limitations for the cell according to claim 18 as set forth above, and wherein
a thickness of the first layer is not less than 1/50 and not greater than 1/2 of a total thickness of the intermediate layer (Tables 1 and 2 – example no. 5 comprises of a total thickness of 6 µm, and the thickness of the first layer listed in Table 1 for example no. 5 is 1/6 of this total thickness, which is between the claimed thickness ratio range).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 13, 16-17, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP 2012/181928 A) as applied to claims 1 and 18 above, and further in view of Matsuoka et al (US 2004/0137297 A1). Hereinafter referred to as Matsuoka.
Regarding claims 5 and 17, Iwasaki discloses all the limitations for the cell according to claim 1 as set forth above, but does not disclose wherein the first layer comprises a particle of the solid solution that is a flat particle whose length in a direction orthogonal to a thickness direction of the intermediate layer is larger than a length of the flat particle in the thickness direction of the intermediate layer, and
wherein the flat particle has an aspect ratio between 1.2 and 5.
However, Matsuoka discloses a cell (“solid polymer type fuel cells, redox flow cells and zinc-bromine cells” [0004]) comprising an intermediate layer (the whole schematic of Fig. 2) comprising a solid solution (10 Fig. 2, “ion exchange resin 10” [0051]) that comprises a first layer (12 Fig. 2) and a second layer (9 Fig. 2, “porous film” [0051]), a first electrode layer (5 Fig. 1, “gas diffusion electrode” [0005]) and a second electrode layer (4 Fig. 1, “fuel chamber side diffusion electrode” [0005]). Matsuoka teaches wherein the first layer comprises a particle of the solid solution that is a flat particle (11 Fig. 2, “inorganic filler” [0051]) whose length in a direction orthogonal to a thickness direction of the intermediate layer is larger than a length of the flat particle in the thickness direction of the intermediate layer (as shown in Fig. 2, “particularly an inorganic filler having the longest diameter smaller than the pore diameter of the porous film” [0052]), and wherein the flat particle has an aspect ratio between 1.2 and 5 (“the most preferred lamellar particle has an aspect ratio … particularly 200 to 1000” [0041], which corresponds to an aspect ratio of 5). Matsuoka teaches that this configuration of the particle of the first layer of the solid solution is formed by agglomeration into secondary particles that are designed to rarely infiltrate into the pores of the second layer ([0063]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the first layer of the intermediate layer that comprises the solid solution and a particle of Iwasaki in view of Matsuoka such that the particle is a flat particle with a length in a direction orthogonal to a thickness direction of the intermediate layer being larger than a length of the flat particle in the thickness direction of the intermediate layer and wherein the flat particle has an aspect ratio between 1.2 and 5, in order to achieve a particle that is distinct of the first layer and does not infiltrate into the second layer.
Regarding claim 13, Iwasaki discloses all the limitations for the cell according to claim 1 as set forth above, but does not disclose wherein the concentration of the rare earth element of the first layer is in a range of 3 mass% to 8 mass%.
However, Matsuoka discloses a cell as set forth in the rejection for claim 5 above, and that the first layer comprises a rare earth element (“the material of the inorganic filler has hydrophilic nature and corrosion resistance even in the presence of an ion exchange group such as ... A powder of an oxide, composite oxide, hydroxide, carbonate, sulfate or silicate of at least one metal selected from the group consisting of metals of the groups … IIIB … of the periodic table” [0043]). Matsuoka  teaches wherein the concentration of the rare earth element of the first layer is in a range of 3 mass% to 8 mass% (Table 2 – Examples 1, 4, and 6-7 utilizes a ‘Content of inorganic filler (%)’ that is within the claimed range), and that this concentration range of the rare earth element yields an intermediate layer comprising of a solid solution of low electric resistance, and results in a cell of high output in which improves the life time of the cell ([0105]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the first layer of the intermediate layer of Iwasaki in view of Matsuoka wherein the concentration of the rare earth element of the first layer is in a range of 3 mass% to 8 mass%, in order to achieve an intermediate layer of low electric resistance, and a cell of high output and improved life time.
Regarding claim 16, modified Iwasaki discloses all the limitations for the cell according to claim 5 as set forth above, but does not disclose wherein a plurality of the flat particles constitute 70% or more of the particles of the solid solution in the first layer.
However, Matsuoka discloses a cell as set forth in the rejection for claim 5 above, and teaches wherein a plurality of the flat particles constitute 70% or more of the particles of the solid solution in the first layer (“The weight ratio of the inorganic filler to the ion exchange resin in the layer is preferably 1:100 to 70:100” [0049]). Matsuoka further teaches that this composition of the first layer is sufficient to facilitate its formation, to obtain satisfactory fuel gas impermeability and high ion conductivity ([0049]).
Therefore, it would have been obvious for a person of ordinary skill in the art to further modify the cell of modified Iwasaki wherein a plurality of the flat particles constitute 70% or more of the particles of the solid solution in the first layer, in order to achieve a composition for the first layer that is sufficient to facilitate its formation, to obtain satisfactory fuel gas impermeability and high ion conductivity.
Regarding claim 24, Iwasaki discloses all the limitations for the cell according to claim 18 as set forth above, but does not discloses wherein the first layer comprises a particle of the solid solution that is a flat particle whose length in a direction orthogonal to a thickness direction of the intermediate layer is larger than a length of the flat particle in the thickness direction of the intermediate layer.
However, Matsuoka discloses a cell (“solid polymer type fuel cells, redox flow cells and zinc-bromine cells” [0004]) comprising an intermediate layer (the whole schematic of Fig. 2) comprising a solid solution (10 Fig. 2, “ion exchange resin 10” [0051]) that comprises a first layer (12 Fig. 2) and a second layer (9 Fig. 2, “porous film” [0051]), a first electrode layer (5 Fig. 1, “gas diffusion electrode” [0005]) and a second electrode layer (4 Fig. 1, “fuel chamber side diffusion electrode” [0005]). Matsuoka teaches wherein the first layer comprises a particle of the solid solution that is a flat particle (11 Fig. 2, “inorganic filler” [0051]) whose length in a direction orthogonal to a thickness direction of the intermediate layer is larger than a length of the flat particle in the thickness direction of the intermediate layer (as shown in Fig. 2, “particularly an inorganic filler having the longest diameter smaller than the pore diameter of the porous film” [0052]). Matsuoka teaches that this configuration of the particle of the first layer of the solid solution is formed by agglomeration into secondary particles that are designed to rarely infiltrate into the pores of the second layer ([0063]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the first layer of the intermediate layer that comprises the solid solution and a particle of Iwasaki in view of Matsuoka such that the particle is a flat particle with a length in a direction orthogonal to a thickness direction of the intermediate layer being larger than a length of the flat particle in the thickness direction of the intermediate layer, in order to achieve a particle that is distinct of the first layer and does not infiltrate into the second layer.
Regarding claim 25, Iwasaki discloses all the limitations for the cell according to claim 18 as set forth above, but does not disclose wherein the concentration of the second rare earth element of the first layer is in a range of 3 mass% to 8 mass%.
However, Matsuoka discloses a cell as set forth in the rejection for claim 24 above, and that the first layer comprises a rare earth element (“the material of the inorganic filler has hydrophilic nature and corrosion resistance even in the presence of an ion exchange group such as ... A powder of an oxide, composite oxide, hydroxide, carbonate, sulfate or silicate of at least one metal selected from the group consisting of metals of the groups … IIIB … of the periodic table” [0043]). Matsuoka  teaches wherein the concentration of the second rare earth element of the first layer is in a range of 3 mass% to 8 mass% (Table 2 – Examples 1, 4, and 6-7 utilizes a ‘Content of inorganic filler (%)’ that is within the claimed range), and that this concentration range of the rare earth element yields an intermediate layer comprising of a solid solution of low electric resistance, and results in a cell of high output in which improves the life time of the cell ([0105]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the first layer of the intermediate layer of Iwasaki in view of Matsuoka wherein the concentration of the second rare earth element of the first layer is in a range of 3 mass% to 8 mass%, in order to achieve an intermediate layer of low electric resistance, and a cell of high output and improved life time.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721